Citation Nr: 0717475	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected post-operative enucleation of right eye, 
iritis with sarcoidosis and glaucoma, other than the period 
of assignment of a temporary total rating.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to May 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that confirmed a 30 percent disability 
evaluation for sarcoidosis with iritis of the right eye.  
This matter also arises from a July 2005 rating decision that 
denied entitlement to a TDIU.

During the course of the pending appeal, in a rating decision 
in January 2006 the RO granted entitlement to service 
connection for glaucoma and added it to the diagnosis of 
service connected sarcoidosis with right eye iritis and 
assigned a 40 percent disability rating effective January 27, 
2005.  The diagnosis was then changed to include post 
operative enucleation and the 40 percent rating was 
continued.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has also indicated that he wants the 
appeal to continue.

A hearing was scheduled at the RO before a member of the 
Board in September 2006 as requested by the veteran.  
However, he failed to report and a request for postponement 
of the September 2006 hearing has not been received and 
granted.  Therefore, the case will be decided as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704.  

Our review of the evidence of record finds that the veteran 
seeks entitlement to service connection for a TDIU.  The RO 
denied the claim in a July 2005 rating decision and notified 
the veteran by letter dated July 21, 2005.  The veteran 
disagreed with the decision in September 2005 and a statement 
of the case was issued in March 2006.  Although it does not 
appear that the veteran filed a formal appeal, the Board 
finds that a Statement of the Accredited Representative in 
Appealed Case (in lieu of VA Form 646) received on May 17, 
2006, contains the necessary information to be a substantive 
appeal on this issue.  38 C.F.R. § 20.202.  Accordingly, this 
issue is before the Board; however, further development is 
necessary prior to appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center  in Washington, D.C.


FINDINGS OF FACT

1. The veteran has anatomical loss of the right eye and an 
orbital implant.  

2. The veteran's left eye is not service-connected.  Visual 
acuity in the left eye with correction is 20/20 for distance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for anatomical loss of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.79, 4.80, 4.84a, Diagnostic Codes 6003, 6066, 
Note 6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003, September 
2004, and April 2005; rating decisions in December 2003 and 
January 2006; a statement of the case in September 2004; and 
a supplemental statement of the case in December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in March 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In July 2006, the veteran notified VA that he had 
no other information or evidence to give VA to substantiate 
his claim and requested that his claim be decided as soon as 
possible.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Factual background and analysis

The veteran seeks an increased disability rating for his 
service-connected enucleated right eye.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

In a rating decision in February 1992, the RO granted 
entitlement to service connection for right eye sarcoidosis 
with iritis and assigned a 30 percent disability evaluation 
from June 1, 1991, under Diagnostic Codes 6003-6070.  This 
evaluation was continued in several subsequent rating 
decisions.  In a rating decision in January 2006 the RO 
granted entitlement to service connection for glaucoma and 
added it to the diagnosis of service connected sarcoidosis 
with right eye iritis and assigned a 40 percent disability 
evaluation effective January 27, 2005.  The medical evidence 
of record shows that the veteran had surgical removal of his 
right eye in January 2006.  The diagnosis was then changed to 
include post operative enucleation and the 40 percent was 
continued effective January 20, 2006 under Diagnostic Codes 
6003-6066.  Subsequently, a temporary total evaluation of 100 
percent was assigned effective January 20, 2006 based on 
surgical treatment necessitating convalescence.  An 
evaluation of 40 percent was re-assigned from April 1, 2006.  
The veteran is also in receipt of special monthly 
compensation on account of anatomical loss of one eye.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected post-operative enucleation of 
right eye, iritis with sarcoidosis and glaucoma.  

On VA examination in December 2004, it was noted that the 
veteran's glasses were broken.  His distance visual acuity 
for the nonservice-connected left eye was 20/30-.  On VA 
examination in November 2005, the veteran's corrected vision 
in his nonservice-connected left eye was 20/20.  His right 
eye was blind secondary to uveitis.  

The veteran underwent surgery for enucleation of his right 
eye in January 2006.  On examination one week following 
enucleation of the right eye, the lid swelling and proptotic 
appearance had improved significantly over the prior two 
days.  During the first week after surgery, the conformer in 
his right eye needed replacement multiple times most likely 
due to superior swelling more marked than inferior causing 
the conformer to dislodge.  The wound was healing without 
dehiscence and there was no extrusion of implant.  

Under Diagnostic Code 6003, iritis, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating 
during active pathology is 10 percent.  

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  Prior to the surgery, 
the veteran was blind in his right eye and nonservice-
connected for his left eye.  The 40 percent evaluation was 
based on a 30 percent evaluation under Diagnostic Code 6070 
for blindness in one eye and vision in the other eye of 20/40 
plus an additional 10 percent under Diagnostic Code 6003 for 
continuance of active pathology.  Higher ratings are assigned 
for greater loss of vision in the other eye.  A 40 percent 
evaluation will be assigned with blindness in one eye and 
corrected vision in the other eye is to 20/50 and a 50 
percent rating will be assigned when corrected vision in the 
other eye is to 20/70.  38 C.F.R. § 4.84a, Diagnostic Codes 
6069.  However, the medical evidence of record does not show 
that the veteran's corrected vision in the left eye is to 
20/50.  Thus, an evaluation in excess of 40 percent under 
Diagnostic Codes 6003-6069 is not warranted.  

After the right eye surgery, the veteran is in receipt of a 
40 percent disability rating for anatomical loss of the right 
eye under 38 C.F.R. § 4.84a, Diagnostic Codes 6003-6066 
(2006).  A 50 percent evaluation will be assigned where there 
is anatomical loss of one eye and corrected vision in the 
other eye to 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6065.  
However, the medical evidence of record does not show that 
the veteran's corrected vision in the left eye is to 20/50.  
Therefore, the next higher rating of 50 percent is not 
warranted.  In addition, as the right eyeball has been 
removed, an additional 10 percent under Diagnostic Code 6003 
for continuance of active pathology of iritis is not 
warranted.  Thus, an evaluation in excess of 40 percent under 
Diagnostic Codes 6003-6065 is not warranted.

The Board notes that where an artificial eye cannot be worn 
(38 C.F.R. § 4.84a, Diagnostic Code 6066, Note 6), an 
additional 10 percent rating is warranted.  The evidence does 
not show, nor does the veteran contend, that he cannot wear 
his artificial eye.  Thus, an award of an additional 10 
percent rating on that account is not supported by the 
evidence of record.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6066 Note 6 (2006).

As a final note, referral for consideration of extraschedular 
ratings is not warranted because exceptional circumstances 
have not been demonstrated.  The veteran's service-connected 
enucleated right eye disability has not caused frequent 
hospitalizations or marked interference with employment 
beyond that contemplated by the rating assigned.  See 38 
C.F.R. § 3.321(b)(2006).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for the service-connected enucleated right eye, 
currently evaluated as 40 percent disabling.  38 U.S.C.A. 
§ 1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is denied.


ORDER

Entitlement to a rating in excess of 40 percent for post-
operative enucleation of right eye, iritis with sarcoidosis 
and glaucoma, is denied.  


REMAND

With respect to the issue of entitlement to a TDIU, the 
veteran is service-connected for post operative enucleation, 
right eye iritis due to sarcoidosis and glaucoma, evaluated 
as 40 percent disabling; headaches associated with the right 
eye disorder, evaluated as 30 percent disabling; and 
adjustment disorder with depressed mood associated with the 
service-connected right eye disorder, evaluated as 30 percent 
disabling.  The veteran has a combined disability rating of 
70 percent.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are met.  The remaining question therefore is whether 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities, and the Board believes that a VA examination 
will be helpful in resolving this question.  

The evidence of record shows that prior to the veteran's 
January right eye surgery, the pain in his right eye and 
treatment for it were interfering with his successful 
participation in a VA work program.  However, post surgery, 
no medical opinion has been provided as to the impact of the 
service connected right eye disorder on the veteran's 
employability.  Additionally, in a January 2006 rating 
decision, service connection on a secondary basis was granted 
for headaches and adjustment disorder with depressed mood.  
Although a medical opinion was provided regarding the effect 
of the psychiatric condition on the veteran's employment, 
this was in December 2005, prior to the right eye surgery.  
In addition, no medical opinion has been provided as to the 
impact of the service connected headache disorder on the 
veteran's employability.  An additional examination 
addressing the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation is necessary.  VA's duty to 
assist a claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  See Friscia v. 
Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to 
supplement the record by obtaining an examination that 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation). 

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities on his 
employability.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should opine as to whether the veteran's 
service-connected disabilities (right eye 
enucleation, headaches, and adjustment 
disorder with depressed mood), without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


